DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth drawing objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth drawing objections have been withdrawn.   Please see below for new drawing objections.  
Applicant’s arguments, filed with respect to the claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth claim objections have been withdrawn.   
Applicant’s arguments, filed with respect to the Additional Amendments to the Application have been fully considered and are persuasive with the exception of paragraph [0026].  Please see below.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Examiner notes that Applicant has amended the claims, necessitating the new grounds of rejection, presented below.  Regarding Claim 1, Applicant argues that the belt of Klee never crosses point A.  Examiner disagrees, noting that the limitation merely requires “lies on a path that crosses first and second points and that includes a segment within the enclosure that is between the first and second points and that is lower than an imaginary horizontal line passing through the lower of the first and second points”.  Examiner first notes that it is the path that crosses first and second points, not necessarily the belt.  Examiner next notes that even if one assumes that the path and the belt are one in the same, the limitation does not require crosses through the points.  As claimed, the limitation merely .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “where L is the horizontal distance from the entrance or the exit to the first, second, third, fourth, fifth, or sixth structure which is outermost from the entrance or exit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that Applicant’s originally filed disclosure only identifies the 3rd and 4th structures and that Figure 2 seems to show some discrepancy between left and right sides regarding reference characters #43, #44, #45, #46.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “if one of the first and second points is lower than the other” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The amendment filed 9 April 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment to paragraph [0026] does not currently appear to have support in the originally filed Application.  Examiner does not find support in the originally field disclosure that reference characters 43 and 46 are the fifth and sixth structures or which is which.  Note also that Figure 2 appears to have a discrepancy regarding reference characters #43/#44/#45/#46, which is a part of Examiner’s difficulty.  Further explanation is requested in order that Examiner may reconsider.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 8 have been amended to recite the limitation “and wherein the angle beta of the belt relative to horizontal at the entrance and at the exit is 5 to 20 degrees, and wherein at each of the entrance and the exit the vertical height H between the top of the belt and the bottom edge of the entrance or exit, is from L*tan(beta) up to 1.5 times -7-L*tan(beta) where L is the horizontal distance from the entrance or the exit to the first, second, third, fourth, 
Claims 6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 recites the limitation "the apparatus".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klee (US 4,229,947: previously cited) in view of Webster et al. (US 3,485,055: previously cited) and McWhorter (US 4,414,823).
Regarding claim 1, Klee discloses apparatus useful for chilling or freezing a product (see at least column 1, lines 49-65), comprising: (A) an elongated enclosure having a top, a bottom, ends, and sides (see at least Figures 1 and 2: the extending tunnel #10 can be understood from Figure 1 to have a top, bottom, and ends, and the sides can be understood from Figure 2), and having an entrance and an exit (see at least Figure 1, extending tunnel #10 with inlet section #17 and outlet section #19) wherein the entrance and exit each have a bottom edge (see at least Figure 1: the inlet section #17 and outlet section #19 include a bottom edge above the top surface of the belt #32); (B) a movable belt having a top surface that can carry the product to be chilled or frozen on the top 5surface of the belt within the enclosure between the entrance and the exit (see at least Annotated Figure 1, below, conveyor belt 32 with upper reach #38 capable of carrying a product to be chilled or frozen within the tunnel #10; column 2, lines 37-40), wherein the top surface of the belt lies on a path that crosses first and second points (see at least Annotated Figure 1, below, the belt #32, including the upper reach #38 crosses left and right of first and second points labeled #A and #B, below) and that includes a segment within the enclosure that is between the first and second points and that is lower than an imaginary horizontal line passing through the lower of the first and second points, if one of the first and second points is lower than the other, or else passing through either of the first and second points if the first and second points are on the same horizontal level (see at least Annotated 
Klee does not disclose and wherein the apparatus further comprises third and fourth structures located within the enclosure between the first and second points, each extending from the bottom of the enclosure to a point below the return run, and fifth and sixth structures located within the enclosure between the first and second 30points, each extending from a point above the return run to a point below the upper run.
Webster et al. teaches another apparatus useful for chilling or freezing a product comprising third and fourth structures located within the enclosure between the first and second points (see at least Figures 1 and 2, lower half of baffles #25 and #27), each extending from the bottom of the enclosure to a point below the return run (see at least Figures 1 and 2, lower half of baffles #25 and #27 extend from the base of casing #3 to beneath the return run of belt #2), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Klee with wherein the apparatus further comprises third and fourth structures located within the enclosure between the first and second points, each extending from the bottom of the enclosure to a point below the return run, and fifth and sixth structures located within the enclosure between the first and second 30points, each extending from a point above the return run to a point below the upper run, as taught by Webster et al., to improve the apparatus of Klee by providing additional flow and pressure modification to improve the efficiency of the utilization of the cryogenic refrigerant (see at least Webster et al. column 4, line 60 through column 5, line 13).  
Klee in view of Webster et al. does not disclose and wherein the angle beta of the belt relative to horizontal at the entrance and at the exit is 5 to 20 degrees, and wherein at each of the entrance and the exit the vertical height H between the top of the belt and the bottom edge of the entrance or exit, is from L*tan(beta) up to 1.5 times -7-L*tan(beta) where L is the horizontal distance from the entrance or the exit to the first, second, third, fourth, fifth, or sixth structure which is outermost from the entrance or exit.
However, angle of the belt relative to horizontal at the entrance and exit and height between the top of the belt and the bottom edge of the entrance or exits are results effective variables, as evidenced by McWhorter (see at least column 3, lines 29-50: angle and height will adjust the flow of cryogen and prevent leakage).
It would, therefore, have been obvious to provide the apparatus of Klee in view of Webster et al. with wherein the angle beta of the belt relative to horizontal at the entrance and at the exit is 5 to 20 degrees, and wherein at each of the entrance and the exit the vertical height H In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Regarding claim 2, Klee further discloses and further comprising at least one circulator within the chilling zone (see at least Annotated Figure 1, blower #44).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klee (US 4,229,947: previously cited) in view of Webster et al. (US 3,485,055: previously cited) and McWhorter (US 4,414,823).
Klee discloses a method of chilling or freezing a product (see at least column 1, lines 49-65) comprising conveying the product through an enclosure having a top, a bottom, ends, and sides (see at least Figures 1 and 2: the extending tunnel #10 can be understood from Figure 1 to have a top, bottom, and ends, and the sides can be understood from Figure 2), and having an entrance and an exit (see at least Figure 1, extending tunnel #10 with inlet section #17 and outlet section #19) wherein the entrance and exit each have a bottom edge (see at least Figure 1: the inlet section #17 and outlet section #19 each have a bottom edge above the top surface of the belt #32), on a movable belt having a top surface that follows a path between first and second points (see at least Annotated Figure 1, below, conveyor belt 32 with upper reach #38 crosses left and right of first and second points labeled #A and #B, below, and carries a product to be chilled or frozen within the tunnel #10; column 2, lines 37-40) that includes a segment that is below an imaginary horizontal line passing through the lower of the first and second points, if one of the first and second points is lower than the other, or else passing through either of the 
Klee does not disclose and wherein the apparatus further comprises third and fourth structures located within the enclosure between the first and second points, each extending from the bottom of the enclosure to a point below the return run, and fifth and sixth structures located within the enclosure between the first and second 30points, each extending from a point above the return run to a point below the upper run.
Webster et al. teaches another apparatus useful for chilling or freezing a product comprising third and fourth structures located within the enclosure between the first and second 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus/method of Klee with wherein the apparatus further comprises third and fourth structures located within the enclosure between the first and second points, each extending from the bottom of the enclosure to a point below the return run, and fifth and sixth structures located within the enclosure between the first and second 30points, each extending from a point above the return run to a point below the upper run, as taught by Webster et al., to improve the apparatus of Klee by providing additional flow and pressure modification to improve the efficiency of the utilization of the cryogenic refrigerant (see at least Webster et al. column 4, line 60 through column 5, line 13).  
Klee in view of Webster et al. does not disclose and wherein the angle beta of the belt relative to horizontal at the entrance and at the exit is 5 to 20 degrees, and wherein at each of the entrance and the exit the vertical height H between the top of the belt and the bottom edge of the entrance or exit, is from L*tan(beta) up to 1.5 times -7-L*tan(beta) where L is the horizontal distance from the entrance or the exit to the first, second, third, fourth, fifth, or sixth structure which is outermost from the entrance or exit.
However, angle of the belt relative to horizontal at the entrance and exit and height between the top of the belt and the bottom edge of the entrance or exits are results effective variables, as evidenced by McWhorter (see at least column 3, lines 29-50: angle and height will adjust the flow of cryogen and prevent leakage).
It would, therefore, have been obvious to provide the method of Klee in view of Webster et al. with wherein the angle beta of the belt relative to horizontal at the entrance and at the exit is 5 to 20 degrees, and wherein at each of the entrance and the exit the vertical height H between the top of the belt and the bottom edge of the entrance or exit, is from L*tan(beta) up to 1.5 times -7-L*tan(beta) where L is the horizontal distance from the entrance or the exit to the first, second, third, fourth, fifth, or sixth structure which is outermost from the entrance or exit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klee (US 4,229,947: previously cited) in view of Webster et al. (US 3,485,055: previously cited) and McWhorter (US 4,414,823).
Klee discloses a method of chilling or freezing a product (see at least column 1, lines 49-65) comprising conveying the product through an enclosure having a top, a bottom, ends, and sides (see at least Figures 1 and 2: the extending tunnel #10 can be understood from Figure 1 to have a top, bottom, and ends, and the sides can be understood from Figure 2), and having an entrance and an exit (see at least Figure 1, extending tunnel #10 with inlet section #17 and outlet section #19) wherein the entrance and exit each have a bottom edge (see at least Figure 1: the inlet section #17 and outlet section #19 each have a bottom edge above the top surface of the belt #32), on a movable belt having a top surface that follows a path between first and second points (see at least Annotated Figure 1, below, conveyor belt 32 with upper reach #38 crosses left and right of first and second points labeled #A and #B, below, and carries a product to be chilled or frozen within the tunnel #10; column 2, lines 37-40) that includes a segment that is below an imaginary line drawn between the first and second points (see at least Annotated 
Klee does not disclose and wherein the apparatus further comprises third and fourth structures located within the enclosure between the first and second points, each extending from the bottom of the enclosure to a point below the return run, and fifth and sixth structures located within the enclosure between the first and second 30points, each extending from a point above the return run to a point below the upper run.
Webster et al. teaches another apparatus useful for chilling or freezing a product comprising third and fourth structures located within the enclosure between the first and second points (see at least Figures 1 and 2, lower half of baffles #25 and #27), each extending from the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus/method of Klee with wherein the apparatus further comprises third and fourth structures located within the enclosure between the first and second points, each extending from the bottom of the enclosure to a point below the return run, and fifth and sixth structures located within the enclosure between the first and second 30points, each extending from a point above the return run to a point below the upper run, as taught by Webster et al., to improve the apparatus of Klee by providing additional flow and pressure modification to improve the efficiency of the utilization of the cryogenic refrigerant (see at least Webster et al. column 4, line 60 through column 5, line 13).  
Klee in view of Webster et al. does not disclose and wherein the angle beta of the belt relative to horizontal at the entrance and at the exit is 5 to 20 degrees, and wherein at each of the entrance and the exit the vertical height H between the top of the belt and the bottom edge of the entrance or exit, is from L*tan(beta) up to 1.5 times -7-L*tan(beta) where L is the horizontal distance from the entrance or the exit to the first, second, third, fourth, fifth, or sixth structure which is outermost from the entrance or exit.
However, angle of the belt relative to horizontal at the entrance and exit and height between the top of the belt and the bottom edge of the entrance or exits are results effective variables, as evidenced by McWhorter (see at least column 3, lines 29-50: angle and height will adjust the flow of cryogen and prevent leakage).
It would, therefore, have been obvious to provide the method of Klee in view of Webster et al. with wherein the angle beta of the belt relative to horizontal at the entrance and at the exit is 5 to 20 degrees, and wherein at each of the entrance and the exit the vertical height H between the top of the belt and the bottom edge of the entrance or exit, is from L*tan(beta) up to 1.5 times -7-L*tan(beta) where L is the horizontal distance from the entrance or the exit to the first, second, third, fourth, fifth, or sixth structure which is outermost from the entrance or exit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).



    PNG
    media_image1.png
    456
    875
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TAVIA SULLENS/Primary Examiner, Art Unit 3763